                        UNITED STATES DISTRICT COURT
                             DISTRICT OF MAINE


BRITTANY IRISH, individually   )
and as personal representative of
                               )
the estate of KYLE HEWITT,     )
deceased, and KIMBERLY IRISH,  )
                               )
         Plaintiffs,           )
                               )
    v.                         )                1:15-cv-00503-JAW
                               )
DETECTIVE JASON FOWLER, et al. )
                               )
         Defendants.           )


          ORDER ON MOTION TO EXCLUDE D.P. VAN BLARICOM

      The Court denies defendants’ motion to exclude the expert testimony of D.P.

Van Blaricom, concluding that the proposed expert testimony is generally proper

under Daubert and Kumho 1 and that any inadequacies are best tested through the

traditional tools of trial work: “[v]igorous cross-examination, presentation of contrary

evidence, and careful instruction on the burden of proof.” Daubert v. Merrell Dow

Pharms., Inc., 509 U.S. 579, 596 (1993).

I.    BACKGROUND

      This case arises out of a terrible tragedy that took place in Aroostook and

Penobscot Counties, Maine, in July of 2015, when Anthony Lord, the former boyfriend

of Brittany Irish, entered her house, shot and killed her new boyfriend, shot and

grievously wounded her mother, and abducted her. Ms. Irish, her mother, and the


1     Daubert v. Merrell Dow Pharmaceuticals, Inc., 509 U.S. 579 (1993); Kumho Tire Co. v.
Carmichael, 526 U.S. 137 (1999).
estate of her deceased boyfriend filed a civil action against the state of Maine, the

Maine State Police, and a number of police officers on the ground that, despite explicit

warnings from Ms. Irish, the police notified Mr. Lord that she had gone to the police

to complain that he had sexually assaulted her and then the Defendants failed to

protect them from the ensuing harm.

      On March 1, 2017, the Court of Appeals for the First Circuit vacated this

Court’s dismissal of the individual defendants and remanded the case for discovery

on whether the individual defendants violated “accepted norms of police procedure”

and whether they acted “despite foreseeing the harm” to the Plaintiffs. Irish v. Maine,

849 F.3d 521, 528 (1st Cir. 2017). The First Circuit wrote that the answers to these

questions will “speak to whether the officers acted in deliberate indifference to Irish’s

safety, so much so that their conduct shocks the conscience.” Id.

      Following the remand, the parties engaged in discovery and after the Court

consulted with the parties, it resolved that it would be more efficient to rule on any

Daubert/Kumho motions before the parties briefed dispositive motions. Order (ECF

No. 58). The Plaintiffs designated D.P. Van Blaricom as their police practices expert

on June 13, 2017 and amended his report on October 11, 2018. Defs.’ Mot. to Exclude

D.P. Van Blaricom Attach. 1, Report of Pls.’ Police Practices Expert (ECF No. 59). On

December 14, 2018, the Defendants filed a motion to exclude the testimony of D.P.

Van Blaricom on the grounds that he “is not qualified and his opinions are not

relevant, helpful, or grounded in a reliable methodology.” Defs.’ Mot. to Exclude D.P.

Van Blaricom (ECF No. 59) (Defs.’ Mot.). On January 11, 2019, the Plaintiffs filed a



                                                 2
response. Pls.’ Obj. to Defs.’ Mot. to Exclude D.P. Van Blaricom (ECF No. 62) (Pls.’

Opp’n). On January 25, 2019, the Defendants filed a reply. Defs.’ Reply in Support

of Mot. to Exclude D.P. Van Blaricom (ECF No. 67) (Defs.’ Reply).

II.   D.P. Van Blaricom

      A.     Curriculum Vitae: A Summary

             1.     Education

      D.P. Van Blaricom graduated with a Bachelor of Arts degree magna cum laude

from the University of Washington in 1973. Def.’s Mot. Attach. 1, Ex. A at 11 (Van

Blaricom CV). He received a Master of Public Administration from Seattle University

in 1976. Id. He is a graduate of the Federal Bureau of Investigations National

Academy in Law Enforcement Executive Development programs. Id. He holds a

certificate in forensics awarded in 2000 from the University of Washington and he

has been certified as a litigation specialist by Americans for Effective Law

Enforcement. Id.

              2.    Police Experience

      Mr. Van Blaricom served twenty-nine years in municipal policing, with the last

eleven as Chief of Police in Bellevue, Washington, then the state of Washington’s

“fourth largest and fastest growing city.” Id. at 10.

             3.     Experience as a Police Practices Expert

      Mr. Van Blaricom states that he has served as a police practices expert in more

than 1,900 matters of police-related litigation. Id. at 3, 9. He lists forty-six states

where he has been retained as an expert in litigation involving police practices and



                                                3
states that he has testified in “several hundred depositions, federal court trials, state

court trials and arbitrations.” Id. at 9. He is a member of several professional

associations. Id. at 15.

       B.     D.P. Van Blaricom’s Expert Opinions: A Summary

       Mr. Van Blaricom opines that Maine State Police (MSP) “Detectives Perkins

and Fowler did not exercise a reasonable standard of care in their investigation of

victim’s crime report.” Id. at 6. He stated that when investigating complaints of

sexual assault or domestic violence, the priorities are to “[b]elieve the victim” and to

“[p]rotect the victim from further violence.”        Id.   Mr. Van Blaricom wrote that

Detectives Perkins and Flower violated these two priorities. Id. He also stated that

the “first priority is to locate the suspect and take him into custody.” Id. Mr. Van

Blaricom wrote that, in his view, the police in this case assumed a special duty to

plaintiffs, which they failed to fulfill.” Id.

III.   THE POSITIONS OF THE PARTIES

       A.      The Defendants’ Motion

              1.     D.P. Van Blaricom’s Expertise

       The Defendants maintain that Mr. Van Blaricom is not qualified to express

opinions about police procedure. Defs.’ Mot. at 4. The Defendants concede that Mr.

Van Blaricom “may have enough experience to opine about certain areas of police

practice.” Id. But they assert that he “does not have sufficient expertise regarding

conducting investigations of sexual assaults and other major crimes.” Id. They point

out that Mr. Van Blaricom has “neither personally conducted a sexual assault



                                                 4
investigation nor received any training in how to conduct such an investigation.” Id.

They observe that Mr. Van Blaricom has not worked in law enforcement since 1985.

Id. The Defendants argue that “[g]iven his limited and outdated experience, [Van]

Blaricom is not qualified to opine on whether MSP detectives properly investigated

Brittany’s sexual assault and kidnapping allegations.” Id.

             2.     D.P. Van Blaricom’s          Opinions     are   Irrelevant    and
                    Unreliable

      The Defendants first attack Mr. Van Blaricom’s opinion about whether

Detectives Fowler and Perkins “exercised a ‘reasonable standard of care’ when they

were investigating [Ms. Irish’s] sexual assault and kidnapping accusations.” Id. at 5.

The Defendants point out that the Plaintiffs are bringing only § 1983 claims, not state

law negligence or malpractice claims. Id. They argue that the issue for a § 1983

claim is whether the defendants “violate[d] clearly established statutory or

constitutional rights of which a reasonable person would know.” Id. (quoting Harlow

v. Fitzgerald, 457 U.S. 800, 818 (1982)).

      The Defendants acknowledge that the First Circuit remanded this case to

determine whether they “violated accepted norms of police procedure,” id. (quoting

Irish, 849 F.3d at 528, but they maintain that Mr. Van Blaricom’s opinion is “not

helpful because he does not opine that the defendant violated such norms.” Id. Even

when Mr. Van Blaricom measures the Defendants’ conduct against standards

established by the International Association of Chiefs of Police (IACP), the

Defendants argue that Mr. Van Blaricom conceded that the IACP standards

themselves expressly state that they are not intended to be a national standard. Id.

                                               5
Instead, police officers are required, the Defendants say, to follow their own

department guidelines. Id. Moreover, the Defendants state that Mr. Van Blaricom

never identified any “obvious departure” that either Defendant made from the IACP

model policies. Id. at 5-6.

      The Defendants acknowledge that Mr. Van Blaricom referred to an MSP policy

entitled “Maine State Police Policy Regarding Response to and Investigation of

Domestic Violence Incident,” the so-called “M-4 policy.”        Id. at 6.   Here, the

Defendants claim that a factfinder “does not need help from an expert to assess

whether the defendants departed from it.” Id. at 7.

      The Defendants next maintain that Mr. Van Blaricom’s opinions are

unreliable. Id. They argue that he “selectively picked” facts and assumed them to be

true, and then “arbitrarily rejected” other facts and wrongly assumed them to be

false. Id. They cite the opinions of other courts that have called into question Mr.

Van Blaricom’s methodology. Id. at 7-9 (citing cases). They recite specific instances

where they say Mr. Van Blaricom selectively manipulated the facts in this case. Id.

at 9-10.

      Finally, the Defendants argue that Mr. Van Blaricom should not “be allowed

to opine that police officers assume a duty to protect people from private harm when

they promise protection.” Id. at 10. Citing First Circuit authority, the Defendants

contend that the First Circuit has declined to impose liability on law enforcement

officers in similar circumstances. Id. (citing Rivera v. Rhode Island, 402 F.3d 27, 37-

38 (1st Cir. 2005)).



                                               6
      B.     The Plaintiffs’ Response

      In their opposition, the Plaintiffs return to the First Circuit opinion in this

case. Pls.’ Opp’n at 1-2. They quote the Irish opinion:

      If discovery reveals that the officers’ actions violated accepted norms of
      police procedure or that they acted despite foreseeing the harm to Irish,
      it may strengthen the plaintiffs’ argument that the officers exacerbated
      the danger that Lord pose. It may also speak to whether the officers
      acted in deliberate indifference to Irish’s safety, so much so that their
      conduct shocks the conscience.

Id. at 1 (quoting Irish, 849 F.3d at 528). Quoting the Irish decision, they further say

that the First Circuit concluded that “it was important to determine . . . what steps

the officers took to protect Brittany Irish”:

      More specifically, based on this record, we do not know the steps, if any,
      that officers should take when they have reason to believe that an
      alleged perpetrator is violent and likely to retaliate against a victim who
      reports such serious crimes . . .. [V]iolation of protocol and training is
      relevant both to the substantive due process and qualified immunity
      standards.

Id. at 2 (quoting Irish, 849 F.3d at 528). They then point to specific questions that

the First Circuit deemed relevant to the Defendants’ potential liability. Id. at 2-3. In

fact, the Plaintiffs say that they tailored “all their discovery efforts to follow the

roadmap set forth by the First Circuit.” Id. at 3.

             1.     Qualifications

      The Plaintiffs review Mr. Van Blaricom’s background and experience as an

expert witness and pronounce him “qualified to render an opinion on the actions of

defendant detectives in this case involving protocols for both domestic violence and

gross sexual assault.” Id. at 7-9.



                                                7
             2.     Methodology

      The Plaintiffs explain Mr. Van Blaricom’s methodology as being “simply one of

comparison,” comparing “the action and inactions of the detectives to the standards

in the [MSP] Policies, other national law enforcement standards and his experiences

from a long career in law enforcement.” Id. at 10. They say that courts have routinely

concluded that this type of comparison is “a reliable methodology” under Daubert. Id.

at 10-11 (citing cases). Indeed, the Plaintiffs cite court cases that have rejected

similar attacks on Mr. Van Blaricom’s methodology. Id. at 11.

             3.     Relevance

      Responding to the Defendants’ claim that Mr. Van Blaricom’s opinions are not

relevant to § 1983 issues, the Plaintiffs say that the Defendants “have forgotten the

roadmap provided by the First Circuit in this case.” Id. at 12. Specifically, they say,

the First Circuit remanded the case to determine whether the Defendants complied

with the norms of police procedure, which is relevant to the “deliberate indifference”

and the “shocks the conscience” analyses. Id. They point to cases where other courts

have concluded that the reasonableness of law enforcement actions is relevant to a §

1983 standard. Id. at 13-14. The Plaintiffs defend Mr. Van Blaricom’s references to

the IACP model policies as reference material. Id. at 15. Finally, they reiterate the

view that the Defendants’ responses to the Plaintiffs’ demands for protection imposed

upon the Defendants a special duty to protect them. Id. at 16.

      C.     Defendants’ Reply




                                               8
      In their response, the Defendants point out that Mr. Van Blaricom does not

express any opinions about either the Maine statutory or MSP policy requirements

for protecting victims of domestic violence. Defs’ Reply at 1-2. In the Defendants’

words, “[w]hile the plaintiffs are certainly free to argue that the defendants violated

the statute and policy, Van Blaricom himself does not offer such an opinion.” Id. at

2. Next, the Defendants maintain the neither the statute nor the MSP policy applies

here because the Defendants did not arrive at the scene of a domestic violence

incident. Id. They say that Mr. Van Blaricom never references 19-A M.R.S. § 4012(6)

and only obliquely mentions the MSP M-4 policy. Id. The Defendants criticize Mr.

Van Blaricom for offering “somewhat conflicting opinions about whether defendants

violated the M-4 policy.” Id. at 3-4. They reiterate their earlier point about the

inapplicability of the IACP model policies. Id. at 4-5. In short, the Defendants

conclude, Mr. “Van Blaricom’s testimony is irrelevant and unhelpful because he does

not identify any violations of established police protocols.” Id. at 5. The Defendants

close by saying that Mr. Van Blaricom should not be allowed to offer an opinion on a

matter of law, namely the applicability and existence of the “gratuitous assumption

of duty” theory.

      D.     Irish v. Maine, 849 F.3d 521 (1st Cir. 2017)

      On March 1, 2017, the Court of Appeals for the First Circuit vacated this

Court’s order dismissing the Plaintiffs’ lawsuit and remanded the case for discovery.

Irish v. Maine, 849 F.3d at 529. The Irish Court extensively discussed its rationale

and it assists this Court’s analysis of the pending motion.



                                               9
   The Irish Court discussed the Plaintiffs’ theory that contrary to Brittany Irish’s

earnest pleading, the Defendants in this case had created a danger by leaving a

voicemail message with Mr. Lord about her allegation that he had kidnapped, raped

and strangled her, and then refused to protect her despite the fact she had told the

police she suspected that Mr. Lord had just burned down their family barn. Id. at

524-25. Mr. Lord tracked Ms. Irish to her parents’ home, shot and killed her new

boyfriend, grievously wounded her mother, and abducted her. Id.

      The First Circuit defined the “state-created danger” theory: when the state

“creates the danger to an individual, an affirmative duty to protect might arise.” Id.

at 525 (quoting Rivera v. Rhode Island, 402 F.3d 27, 34-35 (1st Cir. 2005) (citing

Deshaney v. Winnebago Cnty. Dep’t of Social Servs., 489 U.S. 189, 201 (1989)).

Although the First Circuit noted that at least “eight sister circuits have recognized

the existence of the state-created danger theory” and that the First Circuit “has

discussed the possible existence of the state-created danger theory,” the Irish Court

acknowledged that it has “never found it applicable to any specific set of facts.” Id.

at 526. If the state-created danger theory were applicable, to be successful in a claim

under 42 U.S.C. § 1983, a plaintiff would also have to prove a substantive due process

violation: “the state actions must shock the conscience of the court.” Id. (quoting

Rivera, 402 F.3d at 35). To determine whether a state actor’s actions have met this

high standard, the First Circuit wrote that one factor is whether “actors have an

opportunity to reflect and make reasoned and rational decisions, deliberately




                                               10
indifferent behavior may suffice.” Id. (quoting Rivera, 402 F.3d at 36) (citing Cnty. of

Sacramento v. Lewis, 523 U.S. 833, 851-52 (1998)).

       Assessing these legal issues in the factual context of this case, the First Circuit

was concerned about whether “there are standard police protocols that were violated”

by the Defendants. Id. The First Circuit observed that “[n]either party at oral

argument could provide any detail on acceptable police procedures or training, if any,

on how and when to notify the accused of the allegations that have been filed against

him or her under similar circumstances.” Id. at 527. In terms of police protocol and

procedure, the Irish Court was concerned about:

       (1) the Defendants’ decision to leave a voice message despite the ex-

boyfriend’s “foreseeable violent reaction,”

       (2) the nature of the crimes they were investigating, namely violent

assault, rape, and threats to kill,

       (3) any prior effort to calm down the ex-boyfriend or prevent him from

inflicting harm,

       (4) what information the Defendants had about the veracity of Brittany

Irish’s allegations,

       (5) what knowledge they possessed about Mr. Lord’s propensity for

violence,

       (6) what they knew about the risk Mr. Lord would act on that propensity,




                                                11
      (7) how much time the Defendants had spent with Brittany Irish to go

over her written statement in which she complained about Mr. Lord’s

strangling and raping her and threatening to kill her,

      (8) whether the Defendants had contacted the local hospital to obtain

the results of the rape kit before leaving the voicemail message with Mr. Lord,

      (9) whether the State Police had prior experience with Mr. Lord,

      (10) whether the Defendants ran Mr. Lord’s name through the system

to determine whether he had any prior convictions,

      (11) whether the Defendants had contacted the Bangor Police

Department which had referred Brittany Irish’s case to the State Police,

      (12) whether the Defendants left the voicemail message on Mr. Lord’s

cellphone,

      (13) whether the Defendants attempted to locate Mr. Lord after Brittany

Irish reported that Mr. Lord had burned down the family barn and after Mr.

Lord told his friend that “someone was going to die tonight,” and

      (14) whether the Defendants had probable cause to arrest Mr. Lord, but

decided to leave the voicemail message instead.

Id. at 527-28.

      After listing these issues, the First Circuit wrote that “[a]ll or some of the

answers to these questions may be pertinent to the substantive due process and

qualified immunity issues.” Id. at 528. The First Circuit stated:

      If discovery reveals that the officers’ actions violated accepted norms of
      police procedure or that they acted despite foreseeing harm to Irish, it

                                              12
      may strengthen the plaintiffs’ argument that the officers exacerbated
      the danger that Lord posed. It may also directly speak to whether the
      officers acted in deliberate indifference to Irish’s safety, so much so that
      their conduct shocks the conscience.

Id. The Irish Court went on to state:

      [I]f discovery reveals that no protocols were violated, then the plaintiffs
      may have a harder time surviving a 12(b)(6) motion. While the fact that
      the officers did not take further discretionary steps to ensure Irish’s
      safety may amount to negligence, mere negligence would be insufficient
      to maintain a claim of substantive due process violation.

Id.

IV.   DISCUSSION

      A.     Legal Standard

      Federal Rule of Evidence 702 governs the admissibility of expert testimony:

      A witness who is qualified as an expert by knowledge, skill, experience,
      training, or education may testify in the form of an opinion or otherwise
      if: (a) the expert’s scientific, technical, or other specialized knowledge
      will help the trier of fact to understand the evidence or to determine a
      fact in issue; (b) the testimony is based on sufficient facts or data; (c) the
      testimony is the product of reliable principles and methods; and (d) the
      expert has reliably applied the principles and methods to the facts of the
      case.

FED. R. EVID. 702. In Daubert v. Merrell Dow Pharmaceuticals, Inc., 509 U.S. 579

(1993), the Supreme Court designated trial judges as gatekeepers responsible for

determining whether Rule 702’s requirements are met in any given case. Id. at 597.

A judge exercising the gatekeeper role must “ensure that an expert’s testimony ‘both

rests on a reliable foundation and is relevant to the task at hand.’” United States v.

Vargas, 471 F.3d 255, 261 (1st Cir. 2006) (quoting Daubert, 509 U.S. at 597); see also

Kumho Tire Co., Ltd. v. Carmichael, 526 U.S. 137, 147-49 (1999) (extending Daubert’s



                                                13
holding to technical and other specialized expert testimony). The inquiry under Rule

702 is a “flexible one.” Vargas, 471 F.3d at 261 (quoting Daubert, 509 U.S. at 594).

      B.     Qualified as Expert

      The Defendants’ main objection to Mr. Van Blaricom’s qualifications is his

asserted lack of “sufficient expertise regarding conducting investigations of sexual

assaults or other major crimes.” Defs.’ Mot. at 4. The Defendants also point to his

lack of recent experience as a law enforcement investigator. Id.

      The Court disagrees with the Defendants. In Santos v. Posadas de Puerto Rico

Associates, Inc., 452 F.3d 59 (1st Cir. 2006), the First Circuit emphasized that

“experts come in various shapes and sizes; there is no mechanical checklist for

measuring whether an expert is qualified to offer opinion evidence in a particular

field.” Id. at 63; cf. United States v. Hoffman, 832 F.2d 1299, 1310 (1st Cir. 1987)

(explaining that “[e]xpertise is not necessarily synonymous with a string of academic

degrees or multiple memberships in learned societies” and emphasizing “the value of

extensive practical experience”). At the same time, a testifying expert “should have

achieved a meaningful threshold of expertise in the given area.” Hinton v. Outboard

Marine Corp., 828 F. Supp. 2d 366, 372 (D. Me. 2011) (internal citation omitted). “The

test is whether, under the totality of the circumstances, the witness can be said to be

qualified as an expert in a particular field through any one or more of the five bases

enumerated in Rule 702—knowledge, skill, experience, training, or education.”

Santos, 452 F.3d at 64 (citing United States v. Shay, 57 F.3d 126, 132 (1st Cir. 1995)

and United States v. Paiva, 892 F.2d 148, 160 (1st Cir. 1989)). A trial judge has “broad



                                               14
discretionary powers in determining the qualification, and thus, admissibility, of

expert witnesses.” Vargas, 471 F.3d at 262.

       In his resume, Mr. Van Blaricom describes himself as a “police practices

expert.” Van Blaricom CV at 10. Mr. Van Blaricom spent twenty-nine years “in

municipal policing with the last 11 as Chief of Police . . . in Bellevue, Washington.”

Id. Although he had last done so in 1973, Mr. Van Blaricom testified that he probably

personally investigated more than twenty sexual assault cases. Pls.’ Opp’n Attach.

2, Dep. upon Oral Exam. of D.P. Van Blaricom 34:3-22. (Van Blaricom Dep.). Mr.

Van Blaricom has “[t]estified in several hundred depositions, federal court trials,

state court trials and arbitrations.” 2 Id.

       In the Court’s view, Mr. Van Blaricom’s background provides him with

sufficient experience, knowledge, training, and skill to qualify as an expert in police

procedure and protocol under Rule 702. The Defendants are, of course, free to explore

any claimed deficiencies in Mr. Blaricom’s expertise by “[v]igorous cross-examination,

presentation of contrary evidence, and careful instruction on the burden of proof.”

Daubert, 509 U.S. at 596.




2       The Court is skeptical about one aspect of Mr. Van Blaricom’s resume. He states that he has
been “Recognized as an expert on the following issues and all of the cited appellate court decisions
were decided in favor of my client. 1. POLICE ADMINISTRATION, POLICY, PRACTICES,
PROCEDURES and STANDARDS OF CARE.”
        To the Court’s surprise, Mr. Van Blaricom cited the First Circuit opinion in Irish v. Maine as
one of the cases in which an appellate court recognized him as an expert. Van Blaricom’s CV at 9. The
Court is perplexed. In its opinion, the First Circuit does not mention Mr. Van Blaricom, and it
overturned this Court’s granting of a motion to dismiss, which was based on the allegations in the
Plaintiffs’ Complaint, where Mr. Van Blaricom’s name is not mentioned. The Court does not see how
Mr. Van Blaricom can claim that in the Irish opinion, the First Circuit somehow recognized him as an
expert in police administration, policy, practices, procedures and standards of care.

                                                       15
      C.     Relevance and Reliability

      Expert opinions are admissible if they are “relevant not only in the sense that

all evidence must be relevant [pursuant to Federal Rule of Evidence 402], but also in

the incremental sense that the expert’s proposed opinion, if admitted, likely would

assist the trier of fact to understand or determine a fact in issue.” Ruiz-Troche v.

Pepsi Cola of P.R. Bottling Co., 161 F.3d 77, 81 (1st Cir. 1988). In other words:

      The fundamental question that a court must answer in determining
      whether a proposed expert's testimony will assist the trier of fact is
      “[w]hether the untrained layman would be qualified to determine
      intelligently and to the best degree, the particular issue without
      enlightenment from those having a specialized understanding of the
      subject matter involved.”

United States v. Shay, 57 F.3d 126, 132 (1st Cir. 1995) (quoting United States v.

Montas, 41 F.3d 775, 783 (1st Cir. 1994)).

      A fair reading of the appellate opinion in Irish leads to the conclusion that the

First Circuit remanded this case to determine whether there were “violation[s] of

protocol and training.” Irish, 849 F.3d at 528. Issues of proper police procedure and

protocols when addressing the situation presented in this case “are not topics

ordinarily within the knowledge of the jury and thus are appropriate for expert

testimony.” First Marblehead Corp. v. House, 541 F.3d 36, 42 (1st Cir. 2008). The

Court views the Defendants’ objections to the details of Mr. Van Blaricom’s testimony

— whether and how he may refer to IACP model standards, whether his reference to

the MSP M-4 policy is sufficiently concrete, whether the general standards for

domestic violence investigations apply to the specific circumstances in the Irish case




                                              16
— as potential grounds for a motion in limine, objection at trial, or cross-examination,

but insufficient to rule Mr. Van Blaricom’s testimony inadmissible.

      Nor is the Court convinced by the Defendants’ arguments about the reliability

of Mr. Van Blaricom’s testimony. A court must determine “whether the testimony

has a reliable basis in light of the knowledge and experience of the relevant

discipline.” Crowe v. Marchand, 506 F.3d 13, 17 (1st Cir. 2007) (internal citation

omitted). An expert is permitted to testify on the basis of his experience. Brown v.

Wal-Mart Stores, Inc., 402 F. Supp. 2d 303, 308 (1st Cir. 2005) (citing Kumho Tire

Co., 526 U.S. at 156). However, “[i]f the [expert] witness is relying solely or primarily

on experience, then the witness must explain how that experience leads to the

conclusion reached, why that experience is a sufficient basis for the opinion, and how

that experience is reliably applied to the facts.” Id. The gatekeeper role requires the

judge “to ensure that expert opinions are not ‘connected to existing data only by the

ipse dixit of the expert.’” Knowlton v. Bankers Life & Cas. Co., 882 F. Supp. 2d 129,

131 (D. Me. 2012) (quoting Gen. Elec. Co. v. Joiner, 522 U.S. 136, 146 (1997)).

      Without analyzing each of the Defendants’ objections, the Court sees their

objections to Mr. Van Blaricom’s selective use of facts and his supposed ipse dixit

analysis to be matters for cross-examination, not for wholesale exclusion.           See

Zuckerman v. Coastal Camps, Inc., 716 F. Supp. 2d 23, 28 (D. Me. 2010) (“When the

‘adequacy of the foundation for expert testimony is at issue, the law favors vigorous

cross-examination over exclusion’”) (quoting Carmichael v. Verso Paper, LLC, 679 F.

Supp. 2d 109, 119 (D. Me. 2010)); see Payton v. Abbott Labs., 780 F.2d 147, 156 (1st



                                                17
Cir. 1985) (“If the factual underpinnings of [the expert’s] opinions [are] in fact weak,

that [is] a matter affecting the weight and credibility of their testimony”); Brown, 402

F. Supp. 2d at 308 (“As a general rule, the factual basis of an expert opinion goes to

the credibility of the testimony, not the admissibility, and it is up to the opposing

party to examine the factual basis for the opinion in cross-examination”) (citation

omitted).

       D.     Special Duty

       In general, the Court agrees with the Defendants that whether a police officer

has a special duty to protect a person from violence from a private actor is at least a

mixed question of law and fact. The problem with the Defendants’ argument on this

point, however, is that it repeats the same contentions that convinced this Court but

not the First Circuit. While it will be this Court’s obligation to instruct the jury on

the law, the Court will not preclude the Plaintiffs from presenting expert testimony

that in the circumstances of this case, proper police protocol would have imposed on

the Defendants the obligation to protect the Plaintiffs or not to exacerbate the danger

Mr. Lord presented to them. This, after all, is why the First Circuit remanded the

case in the first place.

V.     SUMMARY

       The Court is dismissing the Defendants’ motion without prejudice to

emphasize that it is not ruling finally on any of the issues presented in the

Defendants’ motion. The Court is only ruling that the Defendants have not made the

case for wholesale exclusion.



                                               18
VI.    CONCLUSION

       The Court DISMISSES without prejudice the Defendants’ Motion to Exclude

D.P. Van Blaricom (ECF No. 59). 3

       SO ORDERED.



                                              /s/ John A. Woodcock, Jr.
                                              JOHN A. WOODCOCK, JR.
                                              UNITED STATES DISTRICT JUDGE

Dated this 13th day of March, 2019




3       In accordance with its discussions with counsel, the Court ORDERS counsel to consult with
one another and present a schedule for the anticipated dispositive motion. If the Court has not
received a proposed schedule within one week, it will schedule a conference of counsel either to set
briefing deadlines or schedule the case for trial.

                                                      19
